Citation Nr: 0835031	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in May 2008.  This matter was 
originally on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The evidence of record shows that the veteran has current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385; 
however, it does not show that hearing loss is related to 
active military service to include acoustic trauma due to 
combat noise exposure or that sensorineural hearing loss 
manifested to a compensable degree within one year of 
discharge.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in January 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the veteran should 
submit in support of the claim.  The RO also explained what 
evidence VA had already obtained, was responsible for 
obtaining, and would make reasonable efforts to obtain on the 
veteran's behalf in support of the claim.  

Although the January 2006 VCAA notice letter did not address 
the elements of degree of disability and effective date, such 
notice defect has been cured.  The veteran received notice 
regarding how VA determines the disability rating and the 
effective date in May 2006 correspondence and, again, in May 
2008 correspondence and the veteran's claim was subsequently 
readjudicated in July 2008.  

The Board further notes that the veteran was provided with a 
copy of the March 2006 rating decision, the August 2006 
Statement of the Case (SOC), and the July 2008 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with audiological examinations in February 2006 and, 
most recently, in June 2008.  Private treatment records 
identified by the veteran as relevant to the claim have been 
obtained, to the extent possible, and are of record.  
Furthermore, the veteran's service treatment records are 
associated with the claims folder.  

In the September 2008 Informal Hearing Presentation, the 
veteran's representative asserted that the June 2008 
audiological examination was inadequate for the following 
reasons: (1) the examiner did not take into account the 
veteran's combat service; (2) the examiner failed to consider 
Hensley v. Brown, 5 Vet. App. 155 (1993) that states that the 
veteran is not required to meet VA criteria for defining 
hearing loss at separation as long as he currently meets the 
criteria; (3) the examiner failed to interpret the 2006 
audiogram as specifically requested by the Board Remand; and 
(4) the examiner inappropriately relied on the absence of 
documentation of tinnitus in the service treatment records to 
deny a relationship between the veteran's in-service injury 
and military service.  

While the Board has considered the representatives 
assertions, the Board finds that the June 2008 examination 
report is adequate for the purposes of this adjudication and 
no remand for further examination is necessary.  The 
examination inquiry included reference to the veteran's 
combat service and the June 2008 examiner confirmed that she 
reviewed the claims folder in conjunction with the 
examination, which showed that the veteran was in receipt of 
the Combat Infantryman Badge (CIB).  She also discussed the 
veteran's exposure to artillery and arms fire in the text of 
her report, which supports the conclusion that the examiner 
properly considered the veteran's combat service.  Thus, the 
evidence does not show that the examiner did not take into 
account the veteran's combat service when rendering her 
opinion.  

Although service connection may be granted for hearing loss 
even when hearing is normal at separation, an examiner may 
certainly consider in-service audiometric findings together 
with subsequent medical history in rendering an opinion.  In 
this case, the examiner considered the veteran's medical 
history with respect to his subjective complaints related to 
hearing loss and the documentation contained in the claims 
folder to include in-service audiometric findings in 
rendering her opinion and provided a sound rationale for her 
conclusion.  Thus, the examiner is not shown to have 
inappropriately failed to consider the Hensley case so as to 
render her opinion inadequate.  Although the representative 
correctly noted that the June 2008 VA examiner failed to 
interpret the March 2006 private audiogram results depicted 
by graph as instructed in the Board's Remand, the failure to 
do so is harmless error in this case.  The veteran was shown 
to meet the definition of a bilateral hearing impairment at 
the June 2008 audiological examination and a remand for 
interpretation of the March 2006 results would unnecessarily 
delay the adjudication of the veteran's claim.  

Furthermore, representative's argument that the examiner 
inappropriately relied on the absence of documentation of 
tinnitus in the service treatment records to deny a 
relationship between the veteran's in-service injury and 
military service is more appropriately considered in the 
context of a tinnitus claim, which is not before the Board.  
Rather, the only issue that has been procedurally prepared 
and certified for appellate review is service connection for 
bilateral hearing loss.  Moreover, the veteran has had the 
opportunity to submit an opinion contrary to the one offered 
by the June 2008 VA audiologist and has failed to do so.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Furthermore, there has been 
substantial compliance with the Board's prior Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). 

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Further, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992). 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The veteran contends that his current hearing loss is due to 
acoustic trauma resulting from combat noise exposure during 
his Vietnam service.  However, the record reflects that the 
veteran does not have the requisite medical expertise to 
diagnose his claimed disorder or render a competent medical 
opinion regarding its cause.  Thus, competent medical 
evidence showing that his claimed disorder is related to 
service is required.  

The Board notes that service treatment records are absent of 
any references to hearing problems and the veteran 
specifically denied having hearing problems at separation 
from service.  It is additionally noted that the June 2008 VA 
audiologist specifically commented that the veteran's 
separation examination revealed hearing within normal limits 
for rating purposes in the right ear and hearing within 
normal limits for the left ear.  Nonetheless, the veteran's 
DD Form 214 shows that he is in receipt of the CIB, which 
indicates that he engaged in combat with the enemy.  Thus, 
the Board finds that exposure to combat noise is consistent 
with the circumstances, conditions, or hardships of the 
veteran's combat service and the veteran's own account of 
such exposure is sufficient evidence of acoustic trauma 
during service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007); Collette v. Brown, 82 F.3d 389 (1996).  

The medical evidence of record also shows that the veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2007).  At the 
recent June 2008 VA audiological examination, the veteran 
exhibited pure tone thresholds in decibels (dB) as follows: 
40 dB at 500 Hertz (Hz), 50 dB at 1000 Hz, 30 dB at 2000 Hz, 
40 dB at 3000 Hz, and 30 dB at 4000 Hz for the right ear and 
45 dB at 500 Hz, 40 dB at 1000 Hz, 75 dB at 2000 Hz, 75 dB at 
3000 Hz, and 75 dB at 4000 Hz for the left ear.  Speech 
recognition scores were 96 percent for the right ear and 84 
percent for the left ear at the June 2008 VA audiological 
examination.  The June 2008 VA examining audiologist also 
diagnosed the veteran with mild sensorineural hearing loss in 
the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.  

Nonetheless, the evidence does not establish a link between 
the veteran's current bilateral hearing loss and service.  
The first clinical documentation of a hearing impairment as 
defined by VA regulation is not shown until many years after 
discharge.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the June 
2008 VA audiologist concluded that it was not likely that 
hearing loss was a result of military noise exposure.  The 
examiner based her opinion on her interview and examination 
of the veteran at the examination and review of the claims 
folder to include the service treatment records.  There is no 
definitive competent medical opinion to the contrary of 
record and the Board affords the opinion great probative 
weight.  

Although the veteran is shown to have participated in combat 
and sustained acoustic trauma in service due to combat noise 
exposure, a bilateral hearing impairment as defined by VA 
regulation did not manifest until many years after service 
and has not been linked by competent medical opinion to 
active military service to include acoustic trauma sustained 
therein as a result of combat noise exposure.  Thus, the 
competent evidence of record does not establish a causal link 
between the veteran's current bilateral hearing loss and his 
period of active military service.  See Wade v. West, 11 Vet. 
App. 302 (1998) (holding that evidence of a causal nexus 
between an in-service event and a current disability is still 
required even when a veteran is shown to have participated in 
combat).  Therefore, the Board must find that service 
connection for bilateral hearing loss is not warranted in 
this case.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


